Title: [August 1788]
From: Adams, John Quincy
To: 



      Friday August 1st. 1788.
      
      
       The day was spent in the usual uninteresting manner: indeed it may be generally observed that the more advantageously the day is employed for myself; the less I have to say at the close of it. I walk’d in the evening with Stacey till after nine o’clock.
      
      
       
        
   
   JQA notes, in his line-a-day entry, Blackstone’s Commentaries, which he presumably read this day (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      2d.
      
      
       Mr. Farnham proposed to me this morning to join a party, which was formed to go in the afternoon to the grove; a romantic spot, where the young people are fond of visiting. I declined however: and they finally gave up the scheme, as they were informed the proprietor of the land had some objections. I have been this week tolerably industrious.
      
      

      3d.
      
      
       I heard Mr. Andrews preach. About as long as he was last Sunday. I think he is gaining ground in the parish. And am in hopes that he may be finally settled, without much opposition. Which would greatly disappoint some flaming zealots, who like all zealots justify unworthy means by the sanctity of the end.
       I walk’d in the beginning of the evening with Stacey: and af­terwards called at Mrs. Hooper’s. Betsey gratified her temper by the most unlimited severity upon a number of young Ladies who usually associate together. There appears by her conversation to be some peculiar enmity against them: her mother always reproves her, and always follows her example. There appears a singular pleasure in observing the trifling and silly conduct of that circle; and thus throughout Society, the follies of one, always contribute to the gratification of many others.
      
      

      4th.
      
      
       Blackstone still furnishes me with employment for my forenoon hours; and I this day took up the fourth volume of Hume’s History, which I was reading when I last went from here. This author’s manifest partiality in favour of the Stuarts, his unceasing labours to palliate their faults, and his blindness to their crimes, must be overlook’d or forgiven in favor of the great entertainment which he affords.
       I pass’d the evening with Thompson, at Mr. Carter’s. The Conversation was not uncommonly interesting, though the old gentleman, is always agreeable to me. Betsey Smith of Boston was there and has been with them for several weeks.
      
      

      5th.
      
      
       This forenoon A Doctor Young came to our office, for a writ against a number of insurgents. It seems he was a volunteer in the service of government, the winter before last; and being upon a party against several of them received a ball in his knee, which has made him a cripple for Life. He brought an action against them some time since at Worcester, but his jury were one half of them insurgents, who were for giving him no damages, and the other half thought he should have a thousand or fifteen hundred pounds, they could not agree: upon which he discontinued his action, and is now determined to bring one forward in this County, where he hopes to find a more impartial jury. The cause will, I doubt not, be very interesting, and Mr. Parsons will exert himself.
       I walk’d in the evening with Stacey.
      
       

      6th.
      
      
       Putnam went last week to Danvers, and return’d this forenoon. He brought me a Letter, which came from Townsend, enclosing one for Mrs. Hooper. Amory it seems has suddenly determined to open an office in Salem; and has already put his determination into execution. He had concluded to take a trip, either to Georgia, or Carolina; but upon being informed that Pickman had altered his scheme; he thought it would be best to try his fortune first in this part of the Country. I went in the evening with Thompson, up to Mrs. Atkins’s. I told them that Townsend was coming here next week. Becca said she hoped he would make himself welcome by bringing Jo. Hooper with him: it was conjectured while Townsend lived in this Town, that he had a partiality for this lady. He frequented the house very much; and there appears now a coolness in them bordering upon the resentment of disappointment. Mrs. Atkins said that a man must generally be a good judge of his own compositions, and ask’d me if I was of that opinion; I was not and endeavoured to avoid answering directly; but she would not suffer it; and I was finally obliged to agree, to the truth of her observation; protestando to myself that it was only from complaisance to a Lady, that I agreed; which will always excuse a little self-denying as Hudibras calls it.
      
      
       
        
   
   Letter not found.


       
      
      

      7th.
      
      
       Thompson did not attend this day at the Office. Phillips called to see us this afternoon. He has been to Portsmouth, and is now upon his return to Boston: he expects to read law in Mr. Dawes’s office. I walk’d into Newbury this evening with Stacey. The evenings grow long to my great regret. At present I can employ the evening from dusk till nine o’clock in walking; and as I am not over fond of visiting, this is the most agreeable, as well as to me the most useful method of spending my Time. I am not upon familiar terms in one house in Town; and upon the cold formality of ceremony, with which all my visits must be accompanied, I confess I wish not to be extensively acquainted.
      
       

      8th.
      
      
       We met this evening at my lodgings, as we have changed the evening in order to accommodate Thompson who wishes to attend Mr. Spring’s lectures. This young fellow, who is possessed of most violent passions which he with great difficulty can command, and of unbounded ambition, which he conceals perhaps even to himself has been seduced into that bigoted, illiberal system of religion which by professing vainly, to follow purely the dictates of the bible, in reality contradicts the whole doctrine of the new testament, and destroys all the boundaries between good and evil, between right and wrong. But like all the followers of that sect, his practice is at open variance with his theory. When I observe into what inconsistent absurdities those persons run, who make speculative, metaphysical religion a matter of importance, I am fully determined never to puzzle myself in the mazes of religious discussion, to content myself with practising the dictates of God and reason; so far as I can judge for myself; and resign myself into the arms of a being whose tender mercies are over all his works.
      
      
       
        
   
   To this account JQA adds, in his line-a-day entry, “Walk’d after nine. Journal” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      9th.
      
      
       Thompson went to see Miss Roberts at Newtown. I cannot read with so much satisfaction for some days past, as I usually do, as my eyes are very troublesome. Walk’d in the evening, but quite alone: I finished a day or two since, my performance for the 5th. of next month; and am now very closely engaged in a matter which has been accumulating upon me these two months.
      
      
       
        
   
   According to JQA’s draft copy of the Phi Beta Kappa speech, he had completed it on 6 Aug.


       
      
      

      10th.
      
      
       Mr. Kimball supplied the place of Mr. Andrews this day. I observed none of Captn. Coombs’s family were at meeting, and heard in the afternoon that his Daughter Polly, had left this world; and I trust for a better, this morning; after an illness of four or five months. In the afternoon I went to Mr. Spring’s, meeting and heard a Mr. Story preach there hammering away in the true stile upon predestination and free-will. None but an atheist he said could doubt of the former; and no man that had common sense of the latter. He endeavoured to soften his system as much as possible; hoping thereby, I suppose, that he might be employ’d in the other parish.
       I walk’d with Stacey and Romain, in the evening. We met Amory who was returning from Cape Ann with Miss Fletcher. After he had carried her home, he went at about 9 in the evening with Stacey to Ipswich.
      
      
       
        
   
   Probably Isaac Story, minister of the Second Congregational Church of Marblehead (James McLachlan, Princetonians, 1748–1768: A Biographical Dictionary, Princeton, 1976, p. 655–657).


       
      
      

      11th.
      
      
       Thompson watch’d last evening; in consequence of which he felt not much disposed to study closely this day, and was but little at the office. Walk’d in the evening with Putnam.
      
      
       
        
   
   For protection against fires and other disorders, the town of Newburyport required the services of two night watchmen, chosen by the constables from a list of all able-bodied townsmen (Currier, NewburyportJohn J. Currier, History of Newburyport, Massachusetts, 1764-1905, Newburyport, 1906-1909; 2 vols., 2:46).


       
      
      

      12th.
      
      
       I called in the afternoon for about half an hour, at the office. Attended Miss Coombs’s funeral. It was very long. I walk’d with Putnam. As we were returning we accosted Miss Jones and Miss Fletcher; and waited on them home. After which we went to see Townsend Who came in town this forenoon; we past an hour or two there and afterwards walk’d till between nine and ten. Townsends cough, still hangs upon him; and although he fansies himself essentially better, his situation appears to me more dangerous, than it did four months ago. His spirits however are as brisk and lively as they ever were; and he talks as much as ever; which I believe is rather injurious to him.
       My Time flies from me with the rapidity of a whirlwind. Every hour is precious, and every moment unemployed becomes a subject of regret. This afternoon has been lost to me; unless the view of the object before me, be turned to some profit; though even that by showing more forcibly the brevity and uncertainty of Life, should rather condemn me, for neglecting to improve every minute to the best purposes.
      
       

      13th.
      
      
       Mrs. Emery who has been very ill these four or five weeks, died last night, leaving to the wide world two orphan children, who three years ago had the fairest prospects of sharing a fortune of ten thousand pounds sterling; but who in consequence of Mr. Tracy’s misfortunes, are now almost destitute of support.
       I walk’d in the evening with Stacey and Little. Stacey left us. We met Putnam walking with some young Ladies. I joined them, and pass’d the remainder of the evening at Mr. Frazier’s. These young Misses have assumed an importance rather above their years, and to the trifling conduct and conversation of childhood, unite the punctilious formality of riper years. I receive not much satisfaction in their company, and as they are handsome, I had rather look at them for five minutes than be with them five hours. Putnam is not so difficult to please. He can conform to their manners, and enter into all their debates: he is consequently a favourite.
      
      

      14th.
      
      
       This was a day of humiliation and prayer at Mr. Carey’s: on account of his sickness; and to implore the assistance of providence in choosing a colleague to supply his place. Mr. Webster of Salisbury preached in the forenoon; and performed very well. But Dr. Tucker in the afternoon was very interesting and pathetic; in showing how good and pleasant a thing it is for brethren to dwell together in unity. I attended Mrs. Emery’s funeral. Mr. Andrews made the prayer; and performed even better than was expected. I passed part of the evening with Townsend; called at Mr. Tufts’s, to see Mrs. Shaw; but she was gone out. Mr. Shaw called to see me in the morning. They came in town last night.
      
      

      15th.
      
      
       I called in at Mr. Tufts’s to see Mrs. Shaw this morning. I found old Mr. Carter there. Geneological as usual. I dined at his house, with my friends from Haverhill. He asked me to return to tea: I excused myself. He said that tippling business would be going on, every afternoon at six o’clock; if I would call there, I should be welcome. I returned to the Office but felt so much dis­sipated, that I could not attend with much application. We met this evening at Stacey’s lodgings. Townsend went away just before Sun-set. Lincoln a classmate of Thompson’s, pass’d the evening with us. Though a young preacher, he is not so rigid in his principles as many others are. In the close of the evening we took a walk.
      
      
       
        
   
   Rev. Henry Lincoln, minister at Falmouth, Mass. (History of the Town of Hingham, 4 vols, in 3, Hingham, 1893, 2:467).


       
      
      

      16th.
      
      
       Dined with Townsend, in company with Mr. Andrews, and Thompson. After dinner we took a ride: went down to Mr. N. Tracy’s, but he was not at home. On the road we met the governor, who was coming into Town. We went to Mrs. Atkins’s. She was in fine spirits and consequently very good company. We were however obliged to come away early as the weather was rather disagreeable. I spent the evening at Mr. Hooper’s. Mr. Cutler was there. We stroll’d about, an hour or more after we came away.
       The week has disappeared in a very singular manner; some thing or other has taken me from my studies every day; and at the close of the week I regret the Time lost without being able to repair it. This is not the first time that I have experienced this effect since I came into this Town, and I greatly fear it will not be the last.
      
      

      17th.
      
      
       Mr. Andrews preach’d for us; this forenoon he was lengthy in his prayer upon the late misfortunes in the several families. In his Sermon he likewise touched upon the subject, in recommending to us, so to number our days, that we might apply our hearts unto wisdom. I past the evening with Townsend. There fell a considerable quantity of rain, in the course of the last night, and of this day. And it will be very useful, as the fruits of the ground were languishing for want of moisture.
      
      

      18th.
      
      
       This morning I perceived a deal of stirring in the Streets; and was finally informed that the governor was reviewing the troops of this Town; after which a number of officers, and other gentlemen escorted his excellency to Haverhill; where he intends to dine; and then I suppose he means to show himself some where else. I passed the day at the Office. And the evening, at home in writing; I intended to have taken my usual exercice; but upon leaving the office, I found it was raining, and it continued all the evening. I amused myself tolerably well at home. I have indeed had for some time past almost as much business to do at my lodgings as at the office; but I hope to be gradually relieved.
      
      

      19th.
      
      
       Several of the gentlemen who accompanied the governor, yesterday to Haverhill, went on to Salem with him, and did not return till this evening. I was with Townsend.
      
      
       
        
   
   JQA’s line-a-day entry for this day reads: “Stacey return’d. Rain. Walk with Putnam. Townsend” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      20th.
      
      
       I was walking with Putnam in one of the Streets in Town, this evening, when we heard a strange noise in a house, and a number of people standing round it. We went up to the window and heard a man exhorting as they call it. That is calling upon God, in every tone of voice, and repeating a number of texts of scripture, incoherently huddled together, so as to make an unintelligible jumble of nonsense, which they think is a proper method of seeking the Lord.
      
      
       
        
   
   JQA adds in his line-a-day entry, “Busy doing nothing” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      21st.
      
      
       Upon Stacey’s invitation I went with him and Putnam, and two young lads by the name of Greenough, to Mr. Greenleaf’s; where we had something like a concert of music. The house was soon filled with people; it seemed as if there was nobody within five miles that had ever heard the sound of a violin before. Some of the young Ladies thought it would be pretty to join with their voices in the music; and the concert thenceforth became both vocal and instrumental. I was fatigued by ten o’clock; and could blow no more: and finding that Stacey and Putnam had got so much engaged, with a lovely songstress, (or one that might be lovely) as shew no prospect of an intention to quit, I came off and left them at about eleven o’clock.
      
      

      22d.
      
      
       We assembled this evening at Thompson’s. Mr. Greenleaf called in and past an hour with us. He was apprehensive that we were disgusted with the crowd last evening; but we undeceived him. He talk’d about the war; for he was an officer in our army. 
         
          “And little of this great world can he speak
          More than pertains to feats of broils and battle.”
         
         Putnam has not yet got over his trick of leaving us to join the young Ladies; but this evening he acknowledged, he was going to Mr. Frazier’s. We likewise walk’d in the evening, and stroll’d about till ten o’clock.
      
      
       
        
   
   Othello, Act I, scene iii, lines 86–87.


       
      
      

      23d.
      
      
       Dined at Thompson’s, with Mr. Andrews and Townsend. In the afternoon I took a ride with Little to Haverhill. I endeavoured to persuade him to go with me the week after next to Cambridge; but my labour was in vain. We had a very smart thunder shower, while we were on the road, but it was very soon over.
      
      

      
       24 August–2 September
      
      
      
       Here, this journal very abruptly breaks off. I had long doubted whether the utility attending the method which I have pursued were adequate to the time I have devoted to it. But an indisposition, which for two months has prevented me from writing has finally turned the wavering scale.
       I will not however immediately drop all memorials of my transactions; but the remainder of this volume will probably contain a space of time as long as that recorded already in more than two vols, and an half.
      
      
       
        
   
   This entry appears immediately after the previous one. Handwriting and the lighter ink suggest that it and the entries for 23 Aug. and 3 Sept. were probably written at the same time. After this entry, with scattered exceptions, the only Diary entries for the remainder of the year come from line-a-day memoranda in D/JQA/13. The exceptions, from D/JQA/12, are 3, 4, 5, 7, 10, 12, 13, 14, 20, 24, 27, 30 Sept. and 1, 2, 3, 7, 14 Oct.


       
      
       

      24.
      
      
       Parson Dutch preach’d. L. White and Mr. Thaxter.
      
      

      25th.
      
      
       Return’d from Haverhill. Somewhat interrupted.
      
      

      26th.
      
      
       Office business. Takes from reading. Dined with Mr. Parsons.
      
      

      27.
      
      
       Mr. Parsons went to Boston. Wrote. Mr. Cabot &c.
      
      

      28.
      
      
       Walk’d with Stacey. Curious conversation. Greenough’s.
      
      

      29.
      
      
       Funeral. Mr. Atkins. Met in the evening at Putnams.
      
      

      30.
      
      
       Rain. Little past the evening with me.
      
      

      31.
      
      
       Heard Mr. Prince. Mr. Marquand’s. Mr. Jackson’s. Religious tattoo.
      
      
       
        
   
   At the bottom of the page of line-a-day entries for Aug. 1788, but not necessarily referring to the date of 31 Aug., appears the following note: “Memorandum: Stacey borrow’d book, for Ipswich.”


       
      
     